DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/209739 has claims 1-23 pending.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vorbach et al. (Pub. No. US2018/0181403 filed on February 7, 2018) in view of Dreps (Pub. No. US2015/0193690).
Regarding claims 1 and 13, Vorbach disclose the following: 
(Currently Amended) An apparatus for input/output (I/O) value determination, the apparatus comprising: 
a processor core configured to generate an I/O instruction for an I/O device and transmit the I/O instruction generated to the I/O device via a communications path, the I/O device including a state machine 
Vorbach discloses a processor core, such as an ALU core [0852], configured to generate or output an I/O instruction [0930], e.g. “The output of ALUs of the third stage, A0S2, A1S2, A2S2 will be distributed to inputs of a number of multiplexers … in a practical implementation, there will be more multiplexers than registers in the RegFile register, so that data can be more easily outputted to other data sinks such as I/O devices and so forth” [0930] and transmit the I/O instruction generated to the I/O device via a communications path from source to sink [0930; Claim 2 of Vorbach])

However, Vorbach does not disclose the following:
(1) 	the I/O device including a state machine with state transition logic; and
(2)	a controller including a simplified state machine with a reduced version of the state transition logic of the state machine of the I/O device, the controller configured to , using the simplified state machine, at least one state value of at least one I/O device true state value to be affected by the I/O instruction at the I/O device, the processor core further configured to advance instruction execution based on the at least one state value predicted.  
***EXAMINER’S INTERPRETATION:
With respect to “the controller configured to predict, using the simplified state machine, at least one state value of at least one I/O device true state value to be affected by the I/O instruction at the I/O device”, the language “to be affected by the I/O instruction at the I/O device” is an intended goal.
Therefore, the step “to predict, using the simplified state machine, at least one state value of at least one I/O device true state value” is an active step that has patentable weight under 103. 
For evaluation under 103, no patentable weight is given for the language “to be affected by the I/O instruction at the I/O device”. 
The only subject which will be taken under consideration is “the controller configured to predict, using the simplified state machine, at least one state value of at least one I/O device true state value”. 
Nonetheless, this feature would have been made obvious, as evidenced by Dreps.
(1) (Dreps discloses the I/O device or external interface device [see NWI at Figure 2, Element 16] including a state machine with state transition logic or control logic [0017, 0019; FIG. 2, Element 30B], e.g. “Within one or more of core 12, memory 14 and network interface 16, logic, control logic detects events that are indicative of future external bus transactions that are likely to be issued over interface 11” [0017]. 
Please see diagram below with circled state machine of an I/O Device: 
[AltContent: oval]
    PNG
    media_image1.png
    531
    439
    media_image1.png
    Greyscale

There is a control logic or controller for an I/O or NWI device. 
It is cited by Dreps that: “Controller 30 is also provided only as one example of an architecture that may be implemented in discrete logic, for example as a state machine” [0019])
(2) (Dreps discloses a controller including a simplified state machine with a reduced version of the state transition logic, e.g. “Controller 30 may, for example, implement controller 30A within core 12 as shown in FIG. 2. Controller 30 is also provided only as one example of an architecture that may be implemented in discrete logic, for example as a state machine, or may be implemented in firmware or software as program instructions executed by core 12 or another processor within processing unit 10, such as a core within logical link layer 22 or a service processor coupled to core 12” [0019], of the state machine or event transitions [Claims 13 of Dreps] of the I/O device or external interface device containing BUS I/O, e.g. “Controller 30 is also provided only as one example of an architecture that may be implemented in discrete logic, for example as a state machine” [0019], the controller of the core configured to predict, using the simplified state machine of the respective controller, at least one state value representing an event of at least one I/O device true state value, e.g. “a controller 30 that may be used to detect events and predict future transactions on a physical layer of interface” [0019], of the I/O device to be affected by the I/O instruction or I/O transaction at the I/O device, e.g. “a controller 30A within core 12 might detect that certain instructions are being executed, or memory ranges are being read or written, that correspond to operations that will generate I/O transactions over interface 11. For example, controller 30A may detect that a direct-memory access (DMA) buffer is being allocated, or a DMA channel being initialized in bus I/O unit 20 or elsewhere within processing unit 10 for transfer to buffers 21 that supply data to, or receive data from, a logical link layer 22 of network interface 16. Controller 30A may be coupled to one or more trace array units 13 within core 12 to capture state information that is indicative of the events, and combine the state contained in the trace array to provide detected events as input for predicting a required bandwidth of interface 11 in the near future” [0017], the processor core further configured to advance instruction execution by incrementing a counter based on the at least one state value predicted, e.g.  “When an event detector 32A detects that a combination of events indicates a likelihood that a number of transactions will soon occur over interface 11, a counter 35A in prediction unit 34 is incremented. Similarly, another event detector 32B receives indications of activity at logical link layer 22 and determines whether to increment another counter 35B based on whether the activity indicates that a number of transactions will occur over interface 11” [0019]. 
See figure below for smaller, simplified state machine of a processor core: 
[AltContent: oval]
    PNG
    media_image1.png
    531
    439
    media_image1.png
    Greyscale

)
To summarize, Vorbach discloses a core that communicates with an I/O device. 
Next, Dreps discloses that a core has a first controller (in the form of a simplified state machine) and further that a network interface I/O device also has a second controller (in the form of state machine). 
The state machines of Dreps can be added to the core and I/O device of Vorbach, which yields a predictable improvement to the overall system of Vorbach.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Vorbach with the teachings of Dreps. 

The predicated result would be as follows: “the actual demand generated by I/O requests is generally combined with the predicted demand to determine an appropriate link bandwidth” [0019 – Dreps].
Regarding claims 8 and 19, Vorbach in view of Dreps disclose the following: 
wherein, in an event the I/O instruction includes a virtual address, the processor core is configured to translate the virtual address to a physical address and 
(Vorbach discloses that, in an event the I/O instruction includes a virtual address [0188],  the processor core is configured to translate the virtual address to a physical address, e.g. “translation of a virtual into a physical address” [0188]) 
the controller is configured to: 
search a table for a matching entry for which the I/O instruction's virtual address matches a predicted virtual address and other fields stored in the matching entry, the other fields specific to address translation in an architecture; and 
(Vorbach discloses searching a table for a matching entry for which the I/O instruction's virtual address matches a predicted virtual address and other fields stored in the matching entry [0556, 0680], the other fields specific to address translation in an architecture [0468, 0554-0556]) 
in an event the matching entry is found, the controller is further configured to determine whether the physical address is associated with the I/O device based on the matching entry and, 
(Vorbach discloses, in an event the matching entry is found, the controller is further configured to determine whether the physical address is associated with the I/O device based on the matching entry [0558-0559) 
in an event it is determined that the physical address is not associated with the I/O device, the controller is further configured to mark the matching entry as invalid.  
Vorbach discloses, in an event it is determined that the physical address is not associated with the I/O device, the controller is further configured to mark the matching entry as invalid [0560-0562], e.g. “During the address look-up the data transfer is stopped and if necessary wait cycles are issues to the ZZYX core” [0561]) 
Claim(s) 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vorbach in view of Dreps in view of Al-Sukhni et al. (Pub. No. US2006/0248280).
Regarding claims 2 and 14, Vorbach in view of Dreps does not disclose the following: 
wherein the I/O instruction includes a physical address or virtual address, wherein the at least one state value includes multiple state values, and wherein the at least one I/O device true state value includes multiple I/O device true state values.  
Nonetheless, this feature would have been made obvious, as evidenced by Al-Sukhni.
(Al-Sukhni teaches that the I/O instruction, such as a load instruction [0066], includes a physical address or virtual address, e.g. “the addresses received by the prefetch unit 209 from the processor pipeline (e.g. 100) via the load store unit 207 are virtual addresses. The prefetch unit also receives physical address (e.g. from MMU 223) via the load store unit and event stream 350 that include translations of the virtual address of the load misses of L1 cache 213” [0080], wherein the at least one state value includes multiple state values, e.g. “state machine 501 includes 5 active states” [0070], and wherein the at least one I/O device true state value includes multiple I/O device true state values [0109, 0113, 0119])  
This teaching of Al-Sukhni is applicable for the I/O instruction of Vorbach in view of Dreps.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Vorbach in view of Dreps with the teachings of Al-Sukhni. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
Al-Sukhni].
Regarding claims 3 and 15, Vorbach in view of Dreps in view of Al-Sukhni disclose the following: 
wherein the multiple state values are inter- dependent.  
(Al-Sukhni teaches that the multiple state values are inter- dependent [0062-0071; FIG. 5, All States])
This teaching of Al-Sukhni is applicable for the state values of Vorbach in view of Dreps.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Vorbach in view of Dreps with the teachings of Al-Sukhni. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “State machine 501 in FIG. 5 shows one example of how each prefetch engine determines a confidence level and then controls the number of outstanding prefetches based on the confidence level” [0062 – Al-Sukhni].
Claim(s) 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Vorbach in view of Dreps in view of Zhang (Pub. No. US2005/0089016).
Regarding claim 4, Vorbach in view of Dreps does not disclose the following: 
wherein the I/O device includes a scheduler.  
Nonetheless, this feature would have been made obvious, as evidenced by Zhang.
(Zhang discloses that the I/O device includes a packet scheduler, e.g. “The RSVP processor 306, in turn, is in communicating relationship with the packet classifier 308 and the packet scheduler 310, as indicated by arrows 322 and 324, respectively” [0048])
Substitute the I/O device of Vorbach in view of Dreps with the scheduler of Zhang.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Vorbach in view of Dreps with the teachings of Zhang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale B.  Simple substitution of one known, equivalent element for another to obtain predictable results – see MPEP 2143, Section I.
The predictable result would have been providing functionality of a “layer 3 device” [0048 – Zhang].
Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vorbach in view of Dreps in view of Zhang in view of Yu (Pub. No. US2013/0170274).
Regarding claim 5, Vorbach in view of Dreps in view of Zhang does not disclose the following: 
wherein the at least one state value predicted by the simplified state machine represents at least one prediction of a subset of an I/O device state of an entity to which the scheduler assigns work.  
Nonetheless, this feature would have been made obvious, as evidenced by Yu.
(Yu teaches that the at least one state value predicted by the simplified state machine represents at least one prediction of a subset of an I/O device state of an entity [0132, 0135-0137], e.g. “The scheduler and finite state machine 4700 may be a component including at least one state machine in addition to the scheduler 2800 shown” [0132], to which the scheduler assigns work, e.g. “The scheduler 2800 outputs an LPA for a memory operation, such as read/write or refresh, considering the various states. The LPA is converted to a PPA through the address storing unit 2200, and the PPA is provided to the DRAM chip” [0125])
This teaching of Yu effects a scheduling capability for the overall system of Vorbach in view of Dreps in view of Zhang.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Vorbach in view of Dreps in view of Zhang with the teachings of Yu. 

The motivation would have been as follows: “The scheduler 2800 may manage the provision of various signals, such as command/address” [0125 – Yu].
Regarding claim 16, this is rejected on the same basis as claims 4 and 5.
Claim(s) 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vorbach in view of Dreps in view of DeHon et al (Pub. No. US2018/0336031 filed on June 7, 2018; hereinafter DeHon).
Regarding claims 6 and 17, Vorbach in view of Dreps does not disclose the following: 
wherein, the processor core includes a load/store pipeline and a multiplexer and 
(Vorbach discloses that the processor core includes a load/store pipeline [0157] and a multiplexer [0303])

However, Vorbach in view of Dreps does not disclose the following:
(1) and wherein, in an event the I/O instruction is a state-read or atomic request including a physical address: 
the multiplexer is configured to omit forwarding the state-read or atomic request to the I/O device; and 
(2) 	the controller is configured to determine which one or more of the at least one state value predicted via the simplified state machine should be read in accordance with the state-read or atomic request's physical address and return the one or more of the at least one predicted state values determined to the load/store pipeline.  
Nonetheless, this feature would have been made obvious, as evidenced by DeHon.
(1) (DeHon teaches that, in an event the I/O instruction is a state-read or atomic request, e.g. a DMA operation [0431] including a physical address, e.g. tag or location [0436]: 
the multiplexer is configured to omit forwarding the state-read or atomic request to the I/O device, due to “a Boolean denoting whether or not the PUMP is engaged” [0271])
 (2) (DeHon teaches that the controller is configured to determine which one or more of the at least one state value predicted via the simplified state machine should be read in accordance with the state-read or atomic request's physical address [0436] and return the one or more of the at least one predicted state values determined [0436] to the load/store pipeline [0099, 0438], e.g. “determine an expected or predicted MR tag which can then be used to determine the R tag, the tag value for the instruction's result (e.g., destination register or memory location, if any)” [0436])
The techniques of DeHon, as performed by the multiplexer and controller of Vorbach in view of Dreps, in an event that the I/O instruction of Vorbach in view of Dreps is a state-read instruction. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Vorbach in view of Dreps with the teachings of DeHon. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D. Apply the known techniques of DeHon to the multiplexer and controller of Vorbach in view of Dreps readily for improvement to yield predictable results – see MPEP 2143, Section I.
The motivation would have been as follows: “The foregoing selection and use of a predicted MR tag to determine Rtag for an instruction having a memory location as an operand may be referred to as an Rtag prediction accelerator optimization” [0436 – DeHon].
Regarding claims 7 and 18, Vorbach in view of Dreps in view of DeHon disclose the following: 
wherein the one or more of the at least one predicted state values determined includes multiple values.  
Dreps teaches that the one or more of the at least one predicted state values determined includes multiple values for events, e.g. “detects events that are indicative of future external bus transactions that are likely to be issued over interface” [0017])
This teaching of Dreps suggests that the system of Vorbach can predict state values for I/O operations transactions.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Vorbach with the teachings of Dreps. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been “to predict and trigger an increase in link bandwidth between the core on which the thread is running and the location of the remote memory, so that when the inevitable memory accesses by the thread occur, the link is operating at sufficient bandwidth” [0017 – Dreps].

Allowable Subject Matter
Claims 9-12 and 20-23 overcome all prior art of record. However, they are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-12 and 20-23 however have issues of substance under 35 U.S.C. 112(b), indefinite language. Claims 9-12 and 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Amendment
Applicant’s arguments, see “REMARKS”, filed November 16, 2021, with respect to claims 1-23. 
Arguments have been considered. However, they are moot due to new grounds of rejection. 
With respect to claims 1-8 and 13-19, Examiner has provided a new grounds of rejection under 35 U.S.C. 103 with prior art of Vorbach et al. (Pub. No. US2018/0181403 filed on February 7, 2018),  Dreps (Pub. No. US2015/0193690), Al-Sukhni et al. (Pub. No. US2006/0248280), Zhang (Pub. No. US2005/0089016), Yu (Pub. No. US2013/0170274), and prior art of record. Therefore, Examiner also maintains the rejection of these claim limitations. 
However, claims 9-12 and 20-23 are allowable over prior art.
Examiner recommends that Applicant amend the claims to overcome prior art teachings of record, and advance prosecution.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        March 3, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199